internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-132579-02 date december re legend decedent j k l m cpa year year year year date date dollar_figurev dollar_figures dollar_figuret dollar_figurew dollar_figurex dollar_figurey dollar_figurez dear this is in response to your date submission in which you requested an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate decedent’s remaining gst_exemption to four irrevocable trusts according to the facts submitted on date decedent created four irrevocable trusts one for the individual benefit of each of decedent’s four children j k l and m and the living descendants of each child referred to as the four trusts the four children of decedent as of date had a total of living descendants each of the four trusts has similar terms except that the primary beneficiary of each trust is a different child of decedent sec_3_2 of each of the four trusts provides that following an inter_vivos transfer to the trust the primary beneficiary of the trust will have the right within days after receiving notice that assets had been added to the trust to withdraw up to dollar_figure of each year’s additions if the value of the property transferred to the trust exceeds dollar_figure each of the primary beneficiary’s then living descendants has the right within days after receiving notice that a transfer has been made to the trust to withdraw a pro_rata share of the excess addition withdrawal rights not exercised during such period will lapse sec_3_5 provides that net_income if any will be paid to the child child’s descendants or periodically added to principal the trustee of the trust is authorized to disburse from the principal of the trust such amounts as the trustee deems advisable to provide for the health education and support of the current income beneficiaries under sec_3_7 the child may appoint part or all of the assets of the trust by an instrument in writing delivered to the trustee during his life or by his will to his spouse at the time of such appointment his widow or a descendant of decedent other than himself in trust or otherwise and on such terms and conditions as the child determines sec_3_8 provides that upon the child’s death the remaining unappointed assets of the trust and property transferred to it from any sources will be held in trust for the benefit of the child’s then living descendants section provides that regardless of other provisions in the trust the trustee will divide property held in any trust with a gst inclusion_ratio of less than one into separate fractional trusts each to have an inclusion_ratio of one or zero each such trust will be administered as a separate trust on date decedent transferred a total of dollar_figurew to each of the four trusts it is represented that decedent filed a timely form_709 united_states gift generation- skipping transfer_tax return to report her date gifts on schedule r of the return decedent allocated dollar_figurew of her generation-skipping_transfer gst_exemption to each of the four trusts it is represented that in each year from year through year decedent transferred dollar_figurex to each of the four trusts it is represented that each of these transfers to the trusts qualified for the annual_gift_tax_exclusion from gifts under sec_2503 decedent’s accountant cpa failed to complete a form_709 for each of calendar_year sec_2 -9 transfers cpa erroneously believed that because the year -9 transfers qualified for the annual exclusion cpa did not need to file a form_709 for each of those years as a result decedent did not allocate any of her remaining gst_exemption to the trusts in order to cause the trusts to have a zero inclusion_ratio prior to decedent’s death in year decedent made an additional transfer to each trust in year in the amount of dollar_figurex each of the year transfers were pursuant to the terms of section added to a separate trust which was intended to be exempt from the gst tax as a result of gst_exemption that would be allocated to the separate trust the executor of the estate timely filed decedent’s form_709 for decedent’s year gifts and allocated dollar_figurex of decedent’s remaining gst_exemption to each of the four trusts article of decedent’s will provides that the residue of decedent’s estate is to be divided into four equal shares one share for each of decedent’s four children from each share an amount equal to dollar_figurey less the amount of gst_exemption allocated or to be allocated as a result of gifts made by decedent during her lifetime to a_trust for the benefit of the respective child of decedent will be added to such trust the balance of the child’s share is to be distributed to the child outright free of trust on date the executor filed the decedent’s form_706 united_states estates and generation-skipping_transfer_tax return it is represented that the amount of the decedent’s unused exemption at that time was dollar_figurez on schedule r of form_706 executor allocated dollar_figurev of decedent’s remaining gst_exemption to the portion of each of the four shares that passed pursuant to the terms of decedent’s will to the four trusts the gst_exemption was allocated to the gst exempt trust within each of trusts j k l and m it is represented that the amount of decedent’s remaining gst_exemption after this allocation is dollar_figuret it is represented that the executor divided the non-exempt portion of each of the four trusts into two separate trusts each having the same inclusion_ratio on schedule r of the estate_tax_return executor also allocated dollar_figures to the smaller of each child’s non- exempt trusts in order to produce an inclusion_ratio of zero these trusts were then merged with the gst exempt trusts as a result each child has one gst exempt trust and one non-exempt trust if an extension of time is granted to allocate decedent’s gst_exemption to the year through year transfers the executor will file a supplemental form_709 for year and a supplemental form_706 to correctly reflect the allocations of decedent’s gst_exemption to the year through year transfers at this time executor requests an extension of time under sec_301_9100-3 to allocate decedent’s gst_exemption under sec_2642 to the year sec_2 through transfers executor requests that such allocations are to be made based on the gift_tax value of the property transferred to the trusts as of the dates of each transfer in year sec_2 through sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that the executor may allocate gst_exemption with respect to a lifetime_transfer by a decedent of property that is not included in the transferor’s gross_estate on a form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied the executor of decedent’s estate is granted an extension of time of days from the date of this letter to allocate decedent’s available gst_exemption to the year through year transfers to the trusts for which decedent is the transferor the allocations will be effective as of the date of each transfer to the trusts and the gift_tax value of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the allocations of gst_exemption for decedent should be made on a supplemental form_706 the supplemental form_709 is to be filed with the internal_revenue_service cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
